Citation Nr: 0735714	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) also 
claimed as irritable bowel syndrome (IBS). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post laparoscopic right femoral and right 
inguinal hernia repair.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee with 
retropatellar pain syndrome and chrondromalacia.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder 
with residuals of impingement, status post surgical 
decompression with rotator cuff tear. 

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left shoulder 
with residuals of impingement, status post arthroscopy.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1968 and from February 1983 to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
established entitlement to service connection for each of the 
disabilities on appeal, and assigned each of them 
noncompensable evaluations.  The veteran submitted a notice 
of disagreement with the evaluations, which initiated the 
current appeal.  

A May 2005 rating decision increased the evaluations for the 
left knee, right shoulder, and left shoulder disabilities to 
10 percent each.  A July 2006 rating decision increased the 
evaluations for the hernia and GERD to 10 percent each.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
spite of the favorable decisions in May 2005 and July 2006, 
all five of the veteran's claims remain on appeal to the 
Board. 


FINDINGS OF FACT

1.  The veteran's GERD is productive of difficulty 
swallowing, recurrent heartburn, regurgitation of food 
particles, and occasional substernal pain; her IBS is 
productive of frequent constipation. 

2.  The residuals of the veteran's hernia repair include 
tenderness and neuralgia without evidence that the hernia has 
reoccurred. 

3.  The veteran's left knee has at least 80 degrees of 
flexion and full extension without additional limitation due 
to pain, weakness, fatigability, or incoordination or flare-
ups, and without objective evidence of instability. 

4.  The veteran's right shoulder is the major joint, and she 
is unable to move this arm beyond midway between the side and 
the shoulder without pain. 

5.  The veteran's left shoulder is the minor joint, and she 
is unable to move this arm beyond midway between the side and 
the shoulder without pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent evaluation for 
gastroesophageal reflux disease, also claimed as irritable 
bowel syndrome, have been met; the criteria for an evaluation 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, 
Code 7319, 7346 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for status post laparoscopic right femoral and right 
inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, Code 7338 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee with 
retropatellar pain syndrome and chrondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2007).  

4.  The criteria for an initial evaluation of 30 percent for 
degenerative joint disease of the right shoulder with 
residuals of impingement, status post surgical decompression 
with rotator cuff tear have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5010, 5200, 5201, 5203 (2007).  

5.  The criteria for an initial evaluation of 20 percent for 
degenerative joint disease of the left shoulder with 
residuals of impingement, status post arthroscopy have been 
met; the criteria for an evaluation in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5200, 
5201, 5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
38 C.F.R. § 3.159(b)(1) (2007).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the rating assigned after the initial 
grant of service connection for the veteran's disabilities.  
VCAA notice was provided in a July 2004 letter prior to the 
initial rating action.  This letter told the veteran what 
evidence was needed to substantiate her claims for service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with her authorization VA would 
obtain private medical records on her behalf or she could 
submit the records.  In addition, the letter asked the 
veteran to submit any relevant evidence or information in her 
possession.  The veteran was provided with post adjudication 
notice of the final two Dingess elements in July 2006.  

The veteran reported in her July 2005 substantive appeal that 
she never received the July 2004 duty to assist letter listed 
in the May 2005 statement of the case.  The record includes a 
copy of this letter, which shows that it was sent to the 
address provided by the veteran in her December 2003 claim, 
and which currently remains her address.  The Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that she did receive the letters; as a matter of law it is 
the veteran who must rebut the presumption of regularity.  
She has not done so.  

Furthermore, in appeals of an initial evaluation, the courts 
have held that once service connection is granted and the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In Dingess v. 
Nicholson, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any omissions in the veteran's 
VCAA notification are harmless error, and the Board may 
proceed with consideration of his claim.  

The Board also finds that VA has complied with its VCAA 
duties to assist the veteran with the development of her 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  The 
veteran was afforded necessary examinations with regard to 
all claims on appeal, and all pertinent evidence has been 
obtained.  There is no indication that there are any 
pertinent outstanding medical records that must be obtained, 
and the Board may proceed with its review of the veteran's 
appeal. 

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

GERD

The veteran contends that GERD is productive of persistent 
heartburn.  Even with medication, stomach acid will rise into 
her throat, which burns her esophagus, and she also has 
problems swallowing.  The veteran notes that she also has 
IBS, which can result in constipation, abdominal distension, 
cramping, and gas.  She requests that a separate evaluation 
be assigned for this disability.  

The record shows that service connection for GERD, claimed as 
IBS, was established in the January 2005 rating decision on 
appeal.  A zero percent evaluation was assigned, effective 
from February 1, 2004.  The evaluation was increased to 10 
percent in a July 2006 rating decision, also effective from 
February 1, 2004.  

Private medical records dated in November 2003, just prior to 
the veteran's discharge from service, show that she had 
irritable bowel syndrome with constipation that was helped 
with medication.  She also had GERD, which was again very 
much helped with medication.  

Additional private medical records from May 2004 show that 
the veteran had experienced several episodes of reflux which 
occurred when she was off her medication.  These symptoms 
ended when she resumed her medication, and she had not 
experienced any bleeding, bruising, or change in bowel 
habits.  Her medication for IBS was "working great."  

The veteran underwent a VA examination for digestive 
conditions in March 2005.  The claims folder was not 
available for review.  She reported a burning sensation in 
the chest and esophagus associated with frequent eructation 
and heartburn.  She stated that her symptoms were 95 percent 
controlled, but would recur if she missed even a single dose 
of medication.  

The veteran also stated that she had IBS manifested by 
frequent constipation, bloating, and chronic gas.  Her 
symptoms were dramatically improved on her medication.  On 
examination, the veteran appeared well nourished, well 
developed, and in no acute distress.  Her abdomen was soft, 
nontender, and non-distended with normal active bowel sounds.  
No masses or organomegaly were detected.  The diagnoses 
included both IBS and GERD by patient history, each well 
controlled on current therapy.  

VA treatment records dated in 2005 show that the veteran was 
seen on a few occasions with complaints regarding her GERD.  
At a general examination in May 2005, she reported occasional 
constipation and occasional heartburn, for which she was on 
medication.  She had a good appetite and normal bowel habits, 
except for the occasional constipation.  Lower abdominal 
discomfort was noted at times, but this was helped with 
medication.  The assessment included IBS by history and acid 
reflux disease by history.  

At a scheduled visit in November 2005, the veteran complained 
of occasional abdominal pain, bloating, and constipation due 
to IBS.  Her abdomen was soft and not distended.  She was 
mildly tender in the lower abdomen without guarding.  The 
assessment included irritable bowel.  

The veteran was afforded another VA examination of her 
stomach in March 2006.  The claims folder was reviewed by the 
examiner.  Her relevant complaints included recurrent 
heartburn, difficulty swallowing, and choking.  She had 
experienced chest pain and pain beneath her breast bone on 
multiple occasions.  There had never been any vomiting, but 
there had been episodes of nausea.  She reported continued 
difficulty with heartburn.  She experienced reflux, which 
consisted of burning liquid and occasionally food particles.  

The veteran was currently on medication, and continued to 
have an occasional episode of breakthrough indigestion.  The 
IBS resulted in intermittent constipation and diarrhea.  
Constipation was the more frequent problem, and she had gone 
as long as 10 days without a bowel movement.  She did not 
take laxatives, but would occasionally use a suppository.  
Diarrhea was rare.  Her current medication was helpful.  

On examination, there was mild tenderness in the right 
inguinal area without rebound or guarding.  There was no 
hepatosplenomegaly, masses, or costovertebral angle 
tenderness.  Bowel sounds were present.  The diagnoses 
included GERD, on medication with episodic breakthrough 
symptoms, and IBS.  The examiner noted that the veteran's 
medication had helped her GERD, and that she did not report 
consistent pain.  

The rating schedule does not contain a diagnostic code for 
GERD.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The RO has evaluated the veteran's 
disability under the rating code for hiatal hernia.  

A hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health is evaluated as 60 percent disabling.  A hiatal 
hernia with symptomatology consisting of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health 
is evaluated as 30 percent disabling.  Symptomatology 
consisting of two or more of the symptoms for the 30 percent 
evaluation but of less severity merits a 10 percent 
evaluation.  38 C.F.R. § 4.114, Code 7346.

The rating code for IBS is also for consideration.  Severe 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) with symptoms such as diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress is evaluated as 30 percent disabling.  Moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress is evaluated as 10 
percent disabling.  Mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress is evaluated as zero percent disabling.  
38 C.F.R. § 4.114, Code 7319.  

The veteran contends that she is entitled to a separate 
evaluation for her GERD and her IBS.  This is precluded by 
regulation.  Ratings under certain diagnostic codes that 
include 7319 and 7346 are not to be combined with each other.  
Instead, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

The Board finds that entitlement to a 30 percent evaluation 
is warranted for the veteran's GERD, also claimed as IBS.  
The March 2005 examination shows that the veteran reported 
difficulty in swallowing, recurrent heartburn, regurgitation 
of food particles, and occasional substernal pain.  Although 
the evidence does not show that the GERD results in 
considerable impairment in the veteran's health, the evidence 
also shows that the veteran's gastrointestinal symptoms 
include frequent constipation as a result of her IBS.  When 
considered together, the Board finds that the severity of the 
overall disability picture warrants an increase to the 30 
percent rating.  38 C.F.R. § 4.114, Code 7346.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent, but this is not supported by the 
record.  Under the rating code for hiatal hernia, there is no 
evidence of anemia or other symptoms that would be evidence 
of severe impairment of health.  A 30 percent evaluation is 
the highest that can be awarded under the rating code for 
IBS.  Therefore, an evaluation greater than 30 percent cannot 
be assigned.  38 C.F.R. § 4.114, Code 7319, 7346.  

Hernia Repair

The veteran contends that she experiences burning and aching 
in her groin as a result of the surgery to repair her 
hernias.  She described the pain as constant, and claims that 
it affects standing, sitting, and lying down.  

Entitlement to service connection for status post 
laparoscopic right femoral and right inguinal hernia repair 
was granted in the January 2005 rating decision on appeal.  A 
zero percent evaluation was assigned.  The evaluation was 
increased to the current 10 percent rating in a July 2006 
rating decision.  

The March 2005 VA examination stated that the veteran had a 
history of surgery in 2002 for a right femoral and inguinal 
hernia.  She reported that she still had some aching, burning 
pain in the right groin area, which radiated at times 
medially to include the labia and also down the medial thigh.  
On examination, the abdomen was soft, nontender, and non-
distended.  No masses or organomegaly were detected, and no 
hernias were currently present.  The diagnoses included 
status post right inguinal femoral herniorrhaphy, by history, 
and right ilioinguinal sensory neuropathy by veteran history.  
The veteran's pain symptoms in the right groin were 
consistent with ilioinguinal sensory neuropathy, which was a 
known potential complication of inguinal herniorrhaphy.  Her 
symptoms did not appear to be incapacitating and were of 
nuisance intensity.  

At the March 2006 VA examination, on review of the claims 
folder, the examiner noted that the veteran had been 
evaluated for femoral neuralgia, which was a common 
recurrence after femoral or inguinal hernia repair.  The 
veteran reported that she continued to have symptoms of pain 
in the right femoral area and down into the labia majoria.  
On examination, there was mild tenderness in the right 
inguinal area without rebound or guarding.  There was no 
hepatosplenomegaly, masses, or costovertebral angle 
tenderness.  The diagnoses included right inguinal/femoral 
hernia with subsequent repair and residual neuropathy.  The 
examiner commented that there was objective clinical evidence 
of right inguinal tenderness.  

The veteran's hernia repair is evaluated under the rating 
code for inguinal hernias.  An inguinal hernia that is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible is evaluated as 60 
percent disabling when considered inoperable.  Small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible inguinal hernia 
is evaluated as 30 percent disabling.  An inguinal hernia 
that is postoperative recurrent, readily reducible and well 
supported by a truss or belt is 10 percent disabling.  A 
hernia that has not been operated, but is remediable, or a 
hernia that is small, reducible, or without true hernia 
protrusion is evaluated as zero percent disabling.  10 
percent is added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.  38 C.F.R. § 4.114, Code 7338. 

The Board finds that an evaluation in excess of 10 percent is 
not merited for the residuals of the veteran's hernia repair.  
The evidence establishes that she has objective evidence of 
tenderness and neuralgia.  However, there is no indication 
that the hernia is recurrent.  An evaluation greater than 30 
percent is not warranted for a post operative hernia unless 
the hernia is recurrent.  The evidence does not show that 
this is the case.  The symptomatology more nearly resembles 
that of the 10 percent rating currently in effect, and that 
the 10 percent evaluation is adequate to reflect the 
impairment that results from the postoperative repair of the 
veteran's hernia.  38 C.F.R. §§ 4.7, 4.21, 4.114, Code 7338 
(2007).

Left Knee

The veteran contends that she experiences pain, stiffness, 
and occasional locking of her left knee.  She also reports 
two episodes of giving way.  

The veteran was afforded a VA examination of her left knee in 
March 2005.  There were no medical records available for 
review.  The veteran reported a history of left sided 
arthroscopic surgery in 1992 that somewhat decreased the 
pain.  She described her knee pain as a constant, dull achy 
pain with grinding of the knee.  There was stiffness every 
morning for approximately 20 minutes as well as after 
prolonged sitting.  She denied heat or redness, but described 
instability when rising from a seated position.  The veteran 
reported that she experienced some left knee locking the 
previous week which resulted in a fall.  Her flare-ups would 
occur with weather changes and last for approximately one 
day.  

On examination, extension was to zero degrees and flexion was 
to 130 degrees without pain.  There was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance after repetitive use.  The knee was stable.  The 
diagnoses included degenerative joint disease of the knees 
bilaterally, and chondromalacia.  An X-ray study showed 
patellofemoral degenerative changes and small effusions.  

The veteran underwent an additional VA examination of the 
joints in March 2006.  The claims folder was reviewed by the 
examiner.  The veteran reported constant moderate pain that 
was 5 on a scale of 10, with stiffness.  She denied swelling, 
heat, and redness, but she had a feeling of instability with 
walking for more than a few yards.  This would increase her 
pain to 7 out of 10, and occurred on a daily basis for about 
an hour.  On examination, flexion of the left knee was to 80 
to 100 degrees with pain at the end point.  Extension was to 
zero degrees midline.  

The range of motion was not additionally limited by pain, 
fatigue, weakness, or a lack of endurance following 
repetitive use on the examination.  The knee was intact with 
moderate crepitation.  Anterior, posterior, varus-valgus, and 
Lachman stressing were all negative.  An X-ray study revealed 
degenerative changes.  The diagnoses included bilateral 
degenerative joint disease of the knees.  

The veteran's left knee disability is evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis is 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Code 5003.

The rating codes that address limitation of motion of the 
knee are those for limitation of extension and limitation of 
flexion.  Normal extension is to 140 degrees and normal 
flexion is to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence indicates that the veteran retains left knee 
flexion to at least 80 degrees before she experiences pain.  
This would not warrant a 10 percent evaluation under the 
rating code for limitation of flexion.  She has full 
extension, which would also not warrant an evaluation under 
the rating code for full extension.  Both examiners note that 
the veteran reports pain, but state that the limitation of 
motion is not further limited by pain, weakness, 
fatigability, or incoordination after repetitive use.  The 
Board concludes that this does not provide a basis for an 
increased evaluation, and that the current 10 percent rating 
for limitation of motion with X-ray findings of arthritis is 
appropriate.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5003, 
5010, 5260, 5261.  

The Board has considered entitlement to separate evaluations 
for limitation of flexion and extension.  However, as the 
evidence shows that the veteran retains full extension even 
after repetitive motion testing, a separate rating is not 
warranted.  See VAOPGCPREC 9-04.  

Similarly, the Board has considered entitlement to separate 
evaluations based on limitation of motion and instability, 
but finds that there is no basis for such an award.  Although 
the veteran has reported occasional instability, both the 
March 2005 and March 2006 examinations found that testing 
showed the knee to be stable.  Therefore, separate ratings 
cannot be awarded.  VAOPGCPREC 9-98.  

Shoulders

The veteran contends that she has pain, weakness, and a lack 
of endurance when using her arms above shoulder level.  She 
argues that her shoulder disabilities have increased in 
severity since her initial VA examination in March 2005. 

Entitlement to service connection for status post surgical 
decompression, right shoulder impingement with rotator cuff 
tear was established in the January 2005 rating decision on 
appeal.  Entitlement to service connection for the residuals 
of left shoulder impingement, status post arthroscopy was 
established at the same time.  Each of these disabilities was 
assigned a zero percent evaluation, effective from February 
2004.  However, the evaluation for both disabilities was 
increased to 10 percent in a May 2005 rating decision, also 
effective from February 2004.  

The veteran reported at the March 2005 VA examination that 
she used medication to control her pain with good results.  
If she did not take the medication, pain would return.  She 
described her shoulder pain as constant, dull, and achy with 
occasional sharp, throbbing pains.  She denied stiffness, 
swelling, heat, redness, instability, locking, or flare-ups.  
She said that repetitive use increased the pain with overhead 
activities.  Her bilateral shoulder flexion was measured at 
140 degrees without pain and 160 degrees with pain present.  
Bilateral shoulder extension was 40 degrees without pain.  
Bilateral shoulder abduction was measured at 155 degrees, 
which was considered complete, with pain present at the end.  
Right adduction was 40 degrees without pain, and left was 30 
degrees with end of motion pain.  Bilateral external rotation 
was measured at 80 degrees without pain, and bilateral 
internal rotation was 90 degrees without pain.  After 
repetitive use, bilateral shoulder flexion was 160 degrees 
with end of motion pain.  

There was no shoulder crepitus on examination.  The examiner 
noted that the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance after 
repetitive use.  The diagnoses included bilateral joint 
disease of the shoulders bilaterally, and impingement 
syndrome.  X-ray studies showed degenerative changes of both 
shoulders. 

The March 2006 VA examiner reviewed the claims folder.  The 
veteran was right hand dominant.  She reported constant, mild 
pain which was 3 on a scale of 10.  She denied swelling, 
heat, redness, instability, or locking.  The veteran reported 
pain in the right shoulder that was greater than the left 
shoulder on lifting.  This would occur about three times a 
week, and would result in moderate 6 out of 10 pain for a 
couple of hours.  As a result, she avoided lifting anything 
that weighed more than a few pounds.  

Right shoulder flexion was pain free from zero to 50 degrees, 
and to 110 degrees with pain.  Abduction was pain free from 
zero to 42 degrees and to 108 degrees with pain.  Adduction 
on the right was pain free from zero to 10 degrees and with 
pain to 12 degrees.  On the left flexion was pain free from 
zero to 52 degrees and to 108 degrees with pain.  Abduction 
was pain free from zero to 44 degrees and to 100 degrees with 
pain.  Adduction was pain free from zero to 12 degrees and to 
18 degrees with pain.  Bilateral internal and external 
rotation was pain free to 90 degrees.  Bilateral extension 
was pain free from zero to 30 degrees.  The shoulders were 
negative for apprehension and crepitation.  X-ray studies 
showed degenerative changes in both shoulders.  The diagnoses 
were bilateral degenerative disease of the shoulders.  

The veteran's shoulder disabilities are each evaluated under 
the rating code for traumatic arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  As noted above, traumatic arthritis is evaluated 
as degenerative arthritis, which in turn is rated according 
to limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Code 5003.  Additional functional limitations due to 
pain on movement, weakened movement, excess fatigability, and 
incoordination must be considered.  38 C.F.R. §§ 4.40, 4.59.  

The normal range of motion for the shoulder is from zero to 
180 degrees of flexion, with shoulder level being 90 degrees.  
Abduction is also from zero to 180 degrees, with shoulder 
level at 90 degrees.  External rotation and internal rotation 
were both from zero degrees to 90 degrees, with zero being 
shoulder level.  38 C.F.R. § 4.71a, Plate I. 

The RO has evaluated the veteran's shoulder disabilities 
under the rating code for impairment of the clavicle or 
scapula.  Malunion of the clavicle or scapula is evaluated as 
10 percent disabling for either arm.  Nonunion without loose 
movement is also evaluated as 10 percent disabling for either 
arm.  Nonunion with loose movement is evaluated as 20 percent 
disabling.  Dislocation of the clavicle or scapula is also 
evaluated as 20 percent disabling for either arm.  Finally, 
this code notes that a rating based on impairment of 
functioning of the contiguous joint could be assigned in the 
alternative.  38 C.F.R. § 4.71a, Code 5203. 

The rating code for limitation of motion of the arm must also 
be considered.  Limitation of motion of the arm to shoulder 
level is evaluated as 20 percent disabling for either arm.  
Limitation of motion to midway between the side and shoulder 
level is evaluated as 30 percent disabling for the major arm, 
and 20 percent disabling for the minor arm.  Limitation of 
motion to 25 degrees from the side is considered 40 percent 
disabling for the major arm and 30 percent disabling for the 
minor arm.  38 C.F.R. § 4.71a, Code 5201.  

The March 2006 VA examination shows that the veteran has pain 
free flexion to 50 degrees on the right and 52 degrees on the 
left.  This is approximately midway between the side and 
shoulder level, which warrants a 30 percent evaluation for 
the major shoulder, which is the right; and a 20 percent 
evaluation for the minor shoulder, which is the left.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5010, 5201.  

Entitlement to higher evaluations has been considered for 
each of the veteran's shoulder disabilities, but these are 
not warranted without limitation of motion of the arms to 25 
degrees from the side.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 
5010, 5201.  There is no evidence of any nonunion or 
ankylosis, which could also provide a basis for a higher 
evaluation.  38 C.F.R. § 4.71a, Code 5200, 5202.  The Board 
concludes that a 30 percent evaluation for the right shoulder 
and a 20 percent evaluation for the left shoulder are the 
proper evaluations.  

Extraschedular

Under the provisions of 38 C.F.R. § 3.321 (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown or alleged 
and the veteran's disabilities have not required any periods 
of recent hospitalization.  VA need not consider entitlement 
to an extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

Entitlement to an initial 30 percent evaluation for 
gastroesophageal reflux disease, also claimed as irritable 
bowel syndrome is granted, effective February 1, 2004. 

Entitlement to an initial evaluation in excess of 10 percent 
for status post laparoscopic right femoral and right inguinal 
hernia repair is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee with 
retropatellar pain syndrome and chrondromalacia is denied. 

Entitlement to an initial evaluation of 30 percent for 
degenerative joint disease of the right shoulder with 
residuals of impingement, status post surgical decompression 
with rotator cuff tear is granted, effective February 1, 
2004.

Entitlement to an initial evaluation of 20 percent for 
degenerative joint disease of the left shoulder with 
residuals of impingement, status post arthroscopy is granted, 
effective February 1, 2004.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


